Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.91 STOCK PURCHASE AGREEMENT Dated as of March 26, 2008 Between RENAUD BLANC-BERNARD and GUILLAUME JACOB and OLIVIER GAYDON and PARFIGES, a French corporation and MORDICUS, a French corporation and ALFIRIN, a French corporation and RB2 Conseil, a French corporation and PHILIPPE BLAIN and THIERRY CHARVIN and DAVID RIGAUD and NATHALIE BONVALOT and CHRISTINE SALF and PETER HEUSSNER and GLOBAL MED TECHNOLOGIES, INC., a Colorado corporation SUBJECT TO CONTRACT 2 STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this  Agreement ) is dated as of March26, 2008, between: 1. GLOBAL MED TECHNOLOGIES, INC. , a Colorado corporation ( Buyer ), 2. RENAUD BLANC-BERNARD of 14 place Tassin  69-LUNE - FRANCE, 3. GUILLAUME JACOB of 24 chemin des Mouilles  61130 ECULLY  FRANCE, 4. OLIVIER GAYDON of 34 ter rue de Dunkerque  75001 PARIS  FRANCE, 5. MORDICUS , a French corporation 6. ALFIRIN , a French corporation, 7. RB2 CONSEIL , a French corporation, 8. PHILIPPE BLAIN of 35 rue Bertrange  69390 VOURLES  FRANCE, 9. DAVID RIGAUD of 5 rue Muller  75018 PARIS  FRANCE, 10. PARFIGES , a French corporation 11. THIERRY CHARVIN of 14 rue Godefroy  69006 LYON  FRANCE, 12. NATHALIE BONVALOT of 1181 roue de lEcole du Tremblay  73 FRANCE, 13. CHRISTINE SALF of 7 allée de Candolle  69 FRANCE, 14. PETER HEUSSNER of Hans-Kummer Strasse _ - 67549 WORMS  GERMANY, (together, " Sellers " and each a " Seller "). PRELIMINARY STATEMENT RENAUD BLANC-BERNARD, GUILLAUME JACOB, OLIVIER GAYDON, MORDICUS, ALFIRIN, RB2 CONSEIL, PHILIPPE BLAIN and DAVID RIGAUD are the owners, beneficially and of record, of the capital stock of INLOG S.A., a French société anonyme with its registered office at 235 rue de l'Etang, 69760 Limonest, France (the  Company ) with a share capital of ¬480,000, divided into 9,600 shares. 3 The Company is the owner, beneficially and of record, of seventy-two per cent (72%) of the capital stock of INLOG INTERNATIONAL S.A.S. and 20%, 4%, 2% and 2% is owned by PARFIGES, a French corporation, THIERRY CHARVIN, NATHALIE BONVALOT, and CHRISTINE SALF, respectively ( Inlog International ) a French s ociété par Actions simplifiée with its registered office at 53 rue de lEtang 69760 Limonest, France. Inlog International is the owner, beneficially and of record, of ninety two percent (92%) of the shares of GLI Gesellschaft für Laborinfomationsverarbeitung mbH (GLI), a German limited liability company ( Gesellschaft mit beschränkter Haftung ) and eight percent (8%) is owned by PETER HEUSSNER of Hans-Kummer-Strasse 8 67, with its registered office at Kirchenplatz 4, 55232 ALZEY - GERMANY, registered with the commercial register of the Local Court of Mainz under HRB 32566. Sellers desire to sell to Buyer (or such Affiliate as Buyer shall nominate), and Buyer (or such Affiliate as Buyer shall nominate) desires to purchase from Sellers, one hundred per cent (100%) of the capital stock and voting rights of the Company, twenty eight percent (28%) of Inlog International and eight percent (8%) of GLI on the terms and subject to the conditions set forth herein upon Closing, Buyer (or such Affiliate as Buyer shall nominate) shall directly or indirectly own one hundred percent (100%) of the Company, one hundred percent (100%) of Inlog International and one hundred percent (100%) of GLI. Prior to the execution of the Agreement, the workers council ( comité dentreprise ) of the Company has been informed and consulted in accordance with the relevant French legal and regulatory rules applicable to such matters. Accordingly, in consideration of the mutual agreements hereinafter set forth, Buyer and Sellers agree as follows: ARTICLE 1 DEFINITIONS AND INTERPRETATION Section 1.1 In this Agreement, the following terms have the meanings specified or referred to in this Section 1.1 and shall be equally applicable to both the singular and plural forms.  Affiliate  means, with respect to any Person, any other Person which directly or indirectly controls, is controlled by or is under common control with such Person.  Agreed Rate  means the prime or corporate base rate published by the Wall Street Journal, New York Edition, as that rate may vary from time to time, or if that rate is no longer published, a comparable rate.  Associate  has the meaning specified in Section 4.15(c). " Auditors " means the auditors of the Company and its Subsidiaries from time to time.  Balance Sheet  has the meaning specified in Section 4.4 .  Balance Sheet Date  means June 30, 2007. 4  Buyer  has the meaning specified in the first paragraph of this Agreement.  Buyer Ancillary Agreements  means all agreements, instruments and documents being or to be executed and delivered by Buyer under this Agreement or in connection herewith.  Buyer Group Member  means Buyer, the Company and its Subsidiaries and any Affiliates of Buyer and their respective successors and assigns.  Claim Notice  has the meaning specified in Section 10.2 .  Closing  means the closing of the transfer of the Shares from Seller to Buyer.  Closing Accounts  has the meaning specified in Section 2.4 . " Closing Accounts Agreement Period " has the meaning specified in Section 2.4 . " Closing Accounts Disputed Matters " has the meaning specified in Section 2.4 . " Closing Accounts Dispute Notice " has the meaning specified in Section 2.4 . " Closing Accounts Dispute Resolution Period " has the meaning specified in Section 2.4 . " Closing Accounts Expert " has the meaning specified in Section 2.4 .  Closing Date  has the meaning specified in Section 3.1 . " Closing Payment " has the meaning specified in Section 2.2 .  Collection Report  has the meaning specified in Section 7.4(b) .  Company  has the meaning specified in the first paragraph of this Agreement.  Company Agreements  has the meaning specified in Section 4.16 .  Company Group  means tax consolidated group (as defined in Section 223 A of the French Tax Code).  Company Property  means any real or personal property, plant, building, facility, structure, underground storage tank, equipment or unit, or other asset owned, leased or operated by the Company or any of its Subsidiaries.  Confidentiality Agreement  means the Confidentiality Agreement dated 16 November, 2005 between Buyer and Sellers. "Contaminant " means any waste, pollutant, hazardous or toxic substance or waste, petroleum, petroleum-based substance or waste, special waste, or any constituent of any such substance or waste. 5  Copyrights  means copyrights, copyrightable works, and mask work, whether registered or unregistered, and pending applications to register the same.  Court Order  means any judgment, order, award or decree of any foreign, federal, state, local or other court or tribunal and any award in any arbitration proceeding. " Disputed Matters " has the meaning specified in Section 2.3 . " Dispute Notice " has the meaning specified in Section 2.3 . " Dispute Resolution Period " has the meaning specified in Section 2.3 . " Draft Earn-Out Statement " has the meaning specified in Section 2.3 . " Earn-Out Agreement Period " has the meaning specified in Section 2.3 . " Earn-Out Consideration " has the meaning specified in Section 2.3 . " Earn-Out Statement " has the meaning specified in Section 2.3 . " Earn-Out Period " means all or any of Period 1, Period 2, Period 3, Period 4, Period 5 or Period 6 (as the context may require).  Encumbrance  means any lien (statutory or other), claim, charge, security interest, mortgage, deed of trust, pledge, hypothecation, assignment, conditional sale or other title retention agreement, preference, priority or other security agreement or preferential arrangement of any kind or nature, and any easement, encroachment, covenant, restriction, right of way, defect in title or other encumbrance of any kind.  Environmental Encumbrance  means an Encumbrance in favor of any Governmental Body for (i) any liability under any Environmental Law in any relevant jurisdiction, or (ii) damages arising from, or costs incurred by such Governmental Body in response to, a Release or threatened Release of a Contaminant into the environment.  Environmental Law  means all Requirements of Laws derived from or relating to all federal, state and local laws or regulations relating to or addressing the environment, health or safety in any relevant jurisdiction.  Expenses  means any and all expenses incurred in connection with investigating, defending or asserting any claim, action, suit or proceeding incident to any matter indemnified against hereunder (including court filing fees, court costs, arbitration fees or costs, witness fees, and reasonable fees and disbursements of legal counsel, investigators, expert witnesses, consultants, accountants and other professionals). " First Anniversary " means the first anniversary of the Closing Date. " German Transfer Deed " means the notarial share transfer deed relating to the transfer of all shares held by Peter Heussner in GLI to the Buyer in a form to be agreed upon by the Parties. 6 "
